SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended31 October, 2012 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Transaction in Own Shares dated01 October 2012 Exhibit 1.2 Director/PDMR Shareholding dated02 October 2012 Exhibit 1.3 Transaction in Own Shares dated04 October 2012 Exhibit 1.4 Transaction in Own Shares dated08 October 2012 Exhibit 1.5 Director/PDMR Shareholding dated10 October 2012 Exhibit 1.6 Transaction in Own Shares dated11 October 2012 Exhibit 1.7 Transaction in Own Shares dated15 October 2012 Exhibit 1.8 Transaction in Own Shares dated18 October 2012 Exhibit 1.9 Transaction in Own Shares dated22 October 2012 Exhibit 1.10 Transaction in Own Shares dated25 October 2012 Exhibit 1.11 Transaction in Own Shares dated29 October 2012 Exhibit 1.12 Total Voting Rights dated31 October 2012 Exhibit 1.1 ﻿BP plc- Transaction in Own Shares BP plc-01 October 2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 01 October 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 01 October 2012 Number of ordinary shares transferred: 17,350 Highest transfer price per share: £4.55 Lowest transfer price per share: £4.20 Following the above transfer, BP p.l.c. holds 1,829,113,461 ordinary shares in treasury, and has 19,054,050,180 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.2 ﻿ BP plc- Director/PDMR Shareholding BP plc-02October2012 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons On 2 October 2012 BP p.l.c. was informed by Computershare Plan Managers that on 25 September 2012 the following Director and senior executives of BP p.l.c. (all persons discharging managerial responsibility) acquired the number of BP Ordinary shares (ISIN number GB0007980591) shown opposite their name at a Reference share price of $7.035 per share, through the BP Scrip Dividend Programme. Scrip dividend on Ordinary shares Mr I. C. Conn Mr R. Bondy Dr M. C. Daly Mr A. Hopwood Mr B. Looney Mr D. Sanyal Dr H. Schuster BP p.l.c. was advised that on 25 September 2012 the following Directors and senior executives of BP p.l.c. (all persons discharging managerial responsibility) acquired the number of BP Ordinary shares shown opposite their name at a Reference share price of $7.035 per share, through the BP Scrip Dividend Programme. ShareMatch UK ShareMatch UK (Overseas) Global ShareMatch Mr I. C. Conn N/A N/A Mr R. Bondy 40 N/A N/A Dr M. C. Daly N/A 64 N/A Dr B. Gilvary 56 N/A N/A Mr B. Looney 48 N/A N/A Mr D. Sanyal 9 N/A Dr H. Schuster N/A N/A 13 BP p.l.c. was further advised that on 25 September 2012 the following Director and senior executives (persons discharging managerial responsibility) in BP p.l.c. acquired the number of BP Restricted Share Units shown opposite their name at a Reference share price of $7.035 per share, through the BP Scrip Dividend Programme. Deferred Annual Bonus Plan Executive Performance Plan Restricted Share Plan Mr R. Bondy Dr M. C. Daly N/A Dr B. Gilvary N/A Mr B. Looney Mr D. Sanyal N/A Dr H. Schuster N/A BP p.l.c was notified on 2 October 2012 by Barclays Wealth that on 25 September 2012 Mr Ian Davis, a Director of BP p.l.c., acquired 120 BP ordinary shares (ISIN number GB0007980591) at a Reference share price of $7.035 per share through the BP Scrip Dividend Programme. This notice is given in fulfilment of the obligation under DTR3.1.4 (1)(a)R. Exhibit 1.3 BP plc- Transaction in Own Shares BP plc-04October2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 4 October 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 4 October 2012 Number of ordinary shares transferred: 5,384 Highest transfer price per share: £4.55 Lowest transfer price per share: £4.20 Following the above transfer, BP p.l.c. holds 1,829,108,077 ordinary shares in treasury, and has 19,054,071,464 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.4 BP plc- Transaction in Own Shares BP plc-08 October2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 8 October 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer:8 October 2012 Number of ordinary shares transferred:12,509 Highest transfer price per share: £4.20 Lowest transfer price per share: £3.16 Following the above transfer, BP p.l.c. holds 1,829,095,568 ordinary shares in treasury, and has 19,054,087,273 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.5 BP plc- Director/PDMR Shareholding BP plc-10October2012 ﻿ BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 10 October 2012 by Computershare Plan Managers that on 10 October 2012 the following Directors and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £4.376 per share through participation in the BP ShareMatch UK Plan:- Director Mr I.C. Conn70 shares Mr B. Gilvary70 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy70 shares Mr B. Looney73 shares Mr D. Sanyal73 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.6 ﻿ BP plc- Transaction in Own Shares BP plc-11October2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 11 October 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 11 October 2012 Number of ordinary shares transferred:9,936 Transfer price per share: £4.20 Following the above transfer, BP p.l.c. holds 1,829,085,632 ordinary shares in treasury, and has 19,054,136,809 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.7 ﻿ BP plc- Transaction in Own Shares BP plc-15October 2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 15 October 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer:15 October 2012 Number of ordinary shares transferred: 687,790 Highest transfer price per share:£4.376 Lowest transfer price per share:£4.20 Following the above transfer, BP p.l.c. holds 1,828,397,842 ordinary shares in treasury, and has 19,054,855,799 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.8 ﻿ BP plc- Transaction in Own Shares BP plc-18October2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 18 October 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 18 October 2012 Number of ordinary shares transferred:4,320 Transfer price per share: £4.20 Following the above transfer, BP p.l.c. holds 1,828,393,522 ordinary shares in treasury, and has 19,054,897,919 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.9 ﻿ BP plc- Transaction in Own Shares BP plc-22October 2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 22 October 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 22 October 2012 Number of ordinary shares transferred:13,635 Highest transfer price per share: £4.20 Lowest transfer price per share: £3.68 Following the above transfer, BP p.l.c. holds 1,828,379,887 ordinary shares in treasury, and has 19,055,054,654 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.10 ﻿ BP plc- Transaction in Own Shares BP plc-25October2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 25 October 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer:25 October 2012 Number of ordinary shares transferred:10,216 Transfer price per share:£4.20 Following the above transfer, BP p.l.c. holds 1,828,369,671 ordinary shares in treasury, and has 19,055,146,770 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.11 ﻿ BP plc- Transaction in Own Shares BP plc-29October2012 BP p.l.c. Transaction in own shares BP p.l.c. announces that on 29 October 2012 it transferred the following number of ordinary shares, which were previously held as treasury shares, to participants in its employee share schemes: Date of transfer: 29 October 2012 Number of ordinary shares transferred:25,135 Highest transfer price per share: £4.55 Lowest transfer price per share: £3.68 Following the above transfer, BP p.l.c. holds 1,828,344,536 ordinary shares in treasury, and has 19,055,180,605 ordinary shares in issue (excluding treasury shares). This announcement is made in accordance with the requirements of Listing Rule 12.6.4. Exhibit 1.12 ﻿ BP plc- Total Voting Rights BP plc-31October2012 BP p.l.c. Total voting rights and share capital As at 31 October 2012, the issued share capital of BP p.l.c. comprised 19,055,180,605 ordinary shares (excluding treasury shares) par value US$0.25 per share, each with one vote; and 12,706,252 preference shares par value £1 per share with two votes for every £5 in nominal capital held. The number of ordinary shares which have been bought back and are held in treasury by BP p.l.c. is 1,828,344,536. These treasury shares are not taken into consideration in relation to the payment of dividends and voting at shareholder meetings. The total number of voting rights in BP p.l.c. is 19,060,263,105 This information may be used by shareholders for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BP p.l.c. under the FSA's Disclosure and Transparency Rules. This announcement is made in accordance with the requirements of Disclosure and Transparency Rule 5.6. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:06November 2012 /s/ J. BERTELSEN J. BERTELSEN Deputy Company Secretary
